--------------------------------------------------------------------------------

Exhibit 10.2


[FORM OF]


NON-COMPETITION AGREEMENT


This Non-Competition Agreement dated September __, 2009 (the "Non-Competition
Agreement"), is by and among RCI Entertainment (North FW), Inc., a Texas
corporation, (“RCI Entertainment“) and David “Skeeter” Wells, an individual
residing in Texas (“Wells”).


W I T N E S S E T H:


WHEREAS, Wells, together with Jerry Wayne Godsey (“Godsey”), Chris A. Hutchinson
(“Hutchinson”), George Clifton Henthorn (“Henthorn”) (Wells, Godsey, Hutchinson
and Henthorn are referred to collectively herein as the “Sellers”), own 100% of
the outstanding shares of common stock of Cabaret North, Inc., a Texas
corporation (the “Company”), which owns and operates an adult entertainment
cabaret known as Cabaret North (the “Club”) located at 5316 Superior Parkway,
Fort Worth, Texas 76106; and


WHEREAS, the parties entered into a Stock Purchase Agreement dated September __,
2009, between Wells, Godsey, Hutchinson, Henthorn, the Company and RCI
Entertainment (the “Stock Purchase Agreement”), pursuant to which the Sellers
have agreed to sell to RCI Entertainment 100% of the outstanding shares of
common stock of the Company (the “Transaction”); and


WHEREAS, Wells will benefit from the Transaction; and


WHEREAS, in connection with the Transaction, RCI Entertainment has agreed to pay
Wells cash consideration, as more fully described in the Stock Purchase
Agreement; and


WHEREAS, RCI Entertainment requires that Wells enter into this Non-Competition
Agreement as a condition to RCI Entertainment entering into the Transaction; and


WHEREAS, to induce RCI Entertainment to enter into the Stock Purchase Agreement
and to complete the Transaction, Wells agreed to enter into this Non-Competition
Agreement; and


NOW, THEREFORE, in consideration of the premises, the closing of the Transaction
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Wells and RCI Entertainment agree as follows:


1.            Covenants.     For a period of five (5) years from the date of
execution hereof (such five (5) year period being referred to herein as the
“Restricted Period”), Wells shall not, directly or indirectly, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, investor or in any other individual or
representative capacity, whether for compensation or not:


 
(a)
Own, or have any rights of conversion to own, or share in the earnings of, carry
on, manage, operate, control, be engaged in, render services to or solicit
customers for any business engaged in the operation of an establishment
featuring live female nude or semi-nude entertainment within Tarrant County,
Texas or any adjacent county (the “Prohibited Area”); or


 
 

--------------------------------------------------------------------------------

 

 
(b)
Solicit or induce, or attempt to solicit or induce, wherever located, any
employee, independent contractor, or agent or consultant of the Company, the
Club, RCI Entertainment or any of their affiliates to leave his or her
employment or terminate his or her agreement or relationship with the Company,
the Club, RCI Entertainment or any of their affiliates.



 
2.
Wells’ Acknowledgments and Agreements.  Wells acknowledges and agrees that:



 
(a)
Due to the nature of the Company and RCI Entertainment’s business, the foregoing
covenants place no greater restraint upon Wells than is reasonably necessary to
protect the business and goodwill of the Company and RCI Entertainment;



 
(b)
These covenants protect a legitimate interest of the Company and RCI
Entertainment and do not serve solely to limit the future competition of the
Company or RCI Entertainment;



 
(c)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;



 
(d)
A breach of these covenants by Wells would cause irreparable damage to the
Company and RCI Entertainment;



 
(e)
These covenants will not preclude Wells from obtaining reasonable business
relationships or becoming gainfully employed following the closing of the Stock
Purchase Agreement;



 
(f)
These covenants are reasonable in scope and are reasonably necessary to protect
the business and goodwill and valuable and extensive trade which the Company and
RCI Entertainment have established through their own expense and effort;



 
(g)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the Transaction previously discussed; and



 
(h)
Wells has carefully read and considered all provisions of this Non-Competition
Agreement and that all of the restrictions set forth are fair and reasonable and
are reasonably required for the protection of the interests of the Company and
RCI Entertainment.



3.            Remedies, Injunction.  In the event of Well’s actual breach of any
provisions of this Non-Competition Agreement, Wells agrees that the Company and
RCI Entertainment shall be entitled to a temporary restraining order,
preliminary injunction and/or permanent injunction restraining and enjoining
Wells from violating the provisions herein.  Nothing in this Non-Competition
Agreement shall be construed to prohibit the Company or RCI Entertainment from
pursuing any other available remedies for such breach or threatened breach,
including the recovery of damages from Wells.  Wells further agrees that, for
the purpose of any such injunction proceeding, it shall be presumed that the
Company’s and RCI Entertainment's legal remedies would be inadequate and that
the Company and RCI Entertainment would suffer irreparable harm as a result of
Wells’ violation of the provisions of this Non-Competition Agreement.

 
Non-Competition Agreement - Page 2 of 5

--------------------------------------------------------------------------------

 

4.            Severability.  In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  Wells further agrees that such covenants
and/or any portion thereof are severable, separate and independent, and should
any specific restriction or the application thereof, to any person, firm,
corporation, or situation be held to be invalid, that holding shall not affect
the remainder of such provisions or covenants.


5.             General Provisions.


 
(a)
Notices.  Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by a recognized
overnight delivery service.  Mailed notices shall be addressed to the parties at
the addresses set forth below, but each party may change their address by
written notice in accordance with this Paragraph 5(a).  A notice or
communication will be effective (i) if delivered in Person or by overnight
courier, on the business day it is delivered and (ii) if sent by registered or
certified mail, three (3) business days after dispatch.



 
If to RCI Entertainment:
Eric Langan, President

 
10959 Cutten Road

 
Houston, Texas 77066



 
With a copy to:
Robert D. Axelrod

 
Axelrod, Smith & Kirshbaum

 
5300 Memorial Drive, Suite 700

 
Houston, Texas 77007



 
If to Wells:
David “Skeeter” Wells





 
With a copy to:
Steven H. Swander

 
Law Office of Steven H. Swander

 
505 Main Street, #250

 
Fort Worth, Texas 76102


 
Non-Competition Agreement - Page 3 of 5

--------------------------------------------------------------------------------

 

 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to principles of conflict of laws.  In any
action between or among any of the parties, whether arising out of this
Non-Competition Agreement or otherwise, each of the parties irrevocably consents
to the exclusive jurisdiction and venue of the federal and state courts located
in Harris County, Texas.



 
(c)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to the Seller’s and Wells’
agreement not to compete with the Company and RCI Entertainment.



 
(d)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by each of the parties hereto and that no evidence of any waiver
or modification shall be offered or received in evidence in any proceeding or
litigation between the parties hereto arising out of or affecting this
Non-Competition Agreement, or the rights or obligations of any party hereunder,
unless such waiver or modification is in writing, duly executed by each of the
parties hereto.



 
(e)
Assignment.  The rights and benefits of the Company and RCI Entertainment under
this Non-Competition Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the Company and RCI Entertainment.  The rights of
Wells hereunder are personal and nontransferable except that the rights and
benefits hereof shall inure to the benefit of the heirs, executors and legal
representatives of Wells.



 
(f)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.



 
(g)
Execution.  This Non-Competition Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.





[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
Non-Competition Agreement - Page 4 of 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as of the
___ day of September, 2009.





 
RCI ENTERTAINMENT (NORTH FW), INC.
             
By:
     
Eric Langan, President
                 
DAVID “SKEETER” WELLS, Individually



 
Non-Competition Agreement - Page 5 of 5

--------------------------------------------------------------------------------